NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Allowable Subject Matter
Claims 1-2, 4, 13-15, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “selecting…a maximum number of non-overlapping control channel elements (CCEs) per monitoring span from a set of possible values”, “transmitting…a report of a per-span based capability of the UE based on the selecting to a network node of a wireless network”, and “wherein the transmitting of the report comprises reporting a plurality of valid configurations associated with a plurality of candidate value sets each represented as (X, Y), and wherein: X denotes a minimum number of orthogonal frequency-division multiplexing (OFDM) symbols between start symbols of every two adjacent spans, and Y denotes a length of each span expressed in a number of consecutive OFDM symbols of a slot” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claim 14 recites similar limitations to those of claim 1, therefore, claims 14 is allowed for similar reasons as stated above.  Claims 2, 4, 13, 15, 17, and 20 depend from an allowed base claim, therefore, claims 2, 4, 13, 15, 17, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474